Exhibit (a)(5) PRESS RELEASE FOR IMMEDIATE RELEASE Series D of Tender Investors, LLC announces its tender offer for shares of AmREIT, INC. Point Richmond, Calif. (Business Wire)November 30, 2010Series D of Tender Investors, LLC (Purchaser) has announced its tender offer for shares of common stock (the Shares) of AmREIT, INC The Purchaser is offering to purchase up to 1,180,000 Shares for $4.00 per Share. The Purchaser has filed with the U.S. Securities and Exchange Commission a Tender Offer Statement on Schedule TO, an Offer to Purchase and other exhibits (together, Tender Offer Materials) providing details of its offer. Shareholders should read the Tender Offer Materials carefully because they contain important information. Shareholders may obtain a free copy of the Tender Offer Materials by calling the Purchaser at (510) 619-3637, or by making a written request addressed to the Purchaser either at 6114 La Salle Avenue, #345, Oakland, CA 94611 or by email to offers@tendermanagerllc.com . Shareholders may also visit the Purchasers website at www.tendermanagerllc.com (click on AmREIT, Inc. Tender Offer ) or visit the U.S. Securities and Exchange Commissions website at www.sec.gov.Shareholders also may obtain a copy of these documents, without charge, from our website at www.tendermanagerllc.com (click on Tender Offer Information) or by calling (510) 619-3637. Contact: Arnold Brown Tender Investors Manager, LLC (510) 619-3637 offers@tendermanagerllc.com
